 
Exhibit 10.34

AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (“Amendment”) is entered into effective
this 1st day of May, 2009, by and between XELR8, Inc. (the “Company”) and John
D. Pougnet (“Employee”).


RECITALS
 
A. The Company and Employee are parties to that certain Employment Agreement
dated effective February 1, 2008 (the “Employment Agreement”).
 
B. The Company and Employee desire to amend the compensation to be paid under
the Employment Agreement.
 
AGREEMENT
 
Now, therefore, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound, the parties agree as follows:
 
I.           Definitions.  All capitalized terms used herein will have the same
meaning ascribed to them in the Employment Agreement unless a different
definition is given to a term herein.
 
II.           Base Salary.  Section 3(A) of the Employment Agreement is deleted
in its entirety, with the following substituted in its place:
 
 
A.
Base Salary.



i.           During the term of this Agreement, except as set forth otherwise in
Sections 3(A)(ii) and 3(B), the Company will pay to Employee base salary (“Base
Salary”) at the initial rate of $205,000 (Two Hundred and Five Thousand and
No/100 dollars) per annum.


ii.           For each month that the Monthly Net Receipts (as defined below) do
not meet or exceed the 2009 Monthly Target Receipts (as defined below) for the
applicable month, the Base Salary for the following month shall be reduced to
the amount of $169,000 (One Hundred Sixty Nine Thousand and No/100 Dollars) per
annum for the following month, provided that Employee is employed by the Company
during such following calendar month.


iii.           The Company’s “2009 Monthly Target Receipts” shall be as follows:


Month
 
2009 Monthly Target Receipts
 
April 2009
$550,000
May 2009
$650,000
June 2009
$725,000
July 2009
$800,000
Each month from August 2009 to December 2009
$775,000



 
-1-

--------------------------------------------------------------------------------

 
 
III.           Conflicts.  To the extent of any conflicts between the Employment
Agreement and this Amendment, the terms of this Amendment will control.
 
IV.           Ratification.  Except as amended by this Amendment, all of the
terms of the Employment Agreement are hereby ratified, confirmed and reaffirmed
by the parties.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment on the day and
date set forth above.





THE COMPANY:
 
XELR8, INC.
 
By:  /s/ Sanford D. Greenberg
       Sanford D. Greenberg
       Chairman of the Board of Directors
 
EMPLOYEE:
 
 
 
By:  /s/ John D. Pougnet
        John D. Pougnet
 
     
By:  /s/ Anthony B. Petrelli
       Anthony B. Petrelli
       Chairman of the Compensation Committee
   